DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Current Status of 16/637,174
This Office Action is responsive to the original claims of February 6, 2020.
Original claims 1-16 have been examined on the merits.
Priority
Applicants identify the instant application, Serial #:  16/637,174, filed 02/06/2020, as a national stage entry of PCT/US18/46272, International Filing Date: 08/10/2018, which claims Priority from U.S. Provisional Application 62/543,782, filed 08/10/2017.
None of the base claims find support in the U.S. Provisional 62/543,782.  Therefore, the International Filing Date of August 10, 2018 is assigned as the effective filing date of the instant claims.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/07/2020 and 02/06/2020, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see Specification page 4).  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code.  See MPEP § 608.01.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8, 10, 12-14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WANG (Nakamura, Paul A., et al.  “Small molecule Photoregulin3 prevents retinal degeneration in the RhoP23H mouse model of retinitis pigmentosa.”  eLife. (17 November 2017), pp. 1-14 of 14).
The reference WANG, published November 17, 2017, falls within the grace-period starting August 10, 2017 and ending on the instant application’s effective filing date of August 10, 2018 (International Filing Date).  Recall, the instant method claims 
Applicants could consider filing a 130(a) declaration to render moot application of WANG as a prior art reference and move this application expeditiously to allowance.  A STN search for the compound of formula (I) of the instant claims turns up no additional prior art reference.  Please follow MPEP 717.01(a)(1) and 2155.04 and verify declaration attesting WANG reference is an inventor-originated disclosure provides both:
(1)	an unequivocal statement from one or more joint inventors that he/she/they invented the potential prior art subject matter, and
(2)	a reasonable explanation of the presence of additional authors/inventors of the potential prior art subject matter then it will generally be acceptable unless there is evidence to the contrary.  
Declarations must be complete and correct.  The rejection could be maintained in a FINAL Office Action if incomplete/incorrect declaration is filed.  The Examiner is available by telephone for questions.

The reference WANG teaches administration of the compound of formula (I) of the claims, which WANG refers to as “Photoregulin3 (PR3)”:  
    PNG
    media_image1.png
    209
    278
    media_image1.png
    Greyscale
 (see Fig 1 on page 3 of 14), to mice retinal tissue.  WANG teaches the resulting decrease in rod gene expression (see “Abstract” on page 1 of 14; and Fig 1 on page 3 of 14).  This anticipates claim 1.  Furthermore, WANG teaches that PR3 prevents retinal degeneration (see WANG’s title on p. 1 of 14) and can be an effective strategy to treat retinitis pigmentosa (see “Abstract” on page 1 of 14), thereby anticipating claims 5-7 and 12-14.  These results also show that PR3 shows robust reduction in Rhodopsin expression (“In vitro characterization of PR3” on page 2 of 14), thereby anticipating claim 10.
WANG also teaches that PR3 increases the binding of Nr2e3 to Nrl thereby stabilizing the structure of the ligand-binding domain and co-activator binding sites which reduces rod gene expression (page 6 of 14).  This anticipates claim 2.
Furthermore, PR3 was administered systemically to mice (page 7 of 14).  This anticipates claims 3, 8, and 16.
Conclusion
Claims 4, 9, 11, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  These claims cannot be rejected under obviousness since reference WANG teaches away/urges caution before 
Claims 1-3, 5-8, 10, 12-14, and 16 are not presently allowable as written.
A STN search using Registry and HCaplus databases did not retrieve any other prior art reference with instant formula I.  Once a declaration is filed under 130(a) attesting WANG is an inventor-originated disclosure, this application and the current claims can be moved to allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625